[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14453         ELEVENTH CIRCUIT
                                        Non-Argument Calendar    SEPTEMBER 21, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 0:09-cv-62008-WPD

TIMOTHY G. HENDERSON,

llllllllllllllllllllllllllllllllllllllll                            Petitioner-Appellant,

                                                  versus

SECRETARY,
Florida Department of Corrections,

llllllllllllllllllllllllllllllllllllllll                           Respondent-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (September 21, 2011)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Timothy Henderson, a Florida state prisoner proceeding pro se, appeals the

district court’s dismissal of his “amended petition” for relief under 28 U.S.C.

§ 2254, which he submitted almost four months after the district court denied his

original § 2254 petition. The district court concluded, among other things, that

Henderson’s amended petition was impermissibly successive. Henderson argues

on appeal the merits of the seven claims he raised in his amended § 2254 petition.

      We review the district court’s denial of a petition for a writ of habeas corpus

de novo, while the district court’s factual findings are reviewed only for clear

error. Digsby v. McNeil, 627 F.3d 823, 830 (2010), cert. denied, 131 S.Ct 2936

(2011). We review de novo a district court’s dismissal of a habeas petition for

lack of jurisdiction. See Taylor v. United States, 396 F.3d 1322, 1327 (11th Cir.

2005) (reviewing de novo dismissal of alien’s habeas petition for lack of

jurisdiction). We have jurisdiction to review a district court’s dismissal for lack of

jurisdiction. See Hubbard v. Campbell, 379 F.3d 1245, 1247 (11th Cir. 2004).

       An application for writ of habeas may be amended or supplemented as

provided in the rules of procedure applicable to civil actions. 28 U.S.C. § 2242.

Federal Rule of Civil Procedure 15 provides for circumstances in which a pleading

may be amended or supplemented. Rule 15(b) addresses amendments during and

after trial, and, therefore, does not apply here since there was no trial. See

                                           2
Fed.R.Civ.P. 15(b). Rule 15(a) governs amendments of pleadings before

judgment is entered. Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1344

(11th Cir. 2010). Rule 15(a) does not apply after the district court dismisses the

petition and enters the final judgment. Id. A new petition cannot be considered an

amendment to an earlier petition if the earlier petition has been denied and the case

closed. See Jones v. United States, 304 F.3d 1035, 1043 n.16 (11th Cir. 2002).

The district court denied Henderson’s original petition and closed the case. Thus,

Henderson’s amended petition cannot be considered an amendment to the original

petition under Rule 15.

      “Post-judgment, the [petitioner] may seek leave to amend if he is granted

relief under [Federal Rule of Civil Procedure] 59(e) or Rule 60(b)(6).” Jacobs,

626 F.3d at 1344-45. Motions to alter or amend a judgment under Rule 59(e) are

granted only if there is newly discovered evidence or manifest errors of law or

fact. Id. at 1344. A Rule 59(e) motion cannot be used to raise arguments or

present evidence that could have been raised before judgment was entered. Id.

Federal Rule of Civil Procedure 60(b) provides grounds for relief from a final

judgment, order, or proceeding. A Rule 60(b) motion from the denial of a § 2254

petition that seeks to add a new ground for relief is considered a successive habeas




                                          3
petition and treated accordingly. Gonzalez v. Crosby, 545 U.S. 524, 530-32, 125

S.Ct. 2641, 2647-48, 162 L.Ed.2d 480 (2005).

      In his amended petition, Henderson sought new grounds for relief. Nothing

in the records suggests, and Henderson does not argue, that the new claims in his

amended petition could not have been raised in his original petition. Therefore, he

is not due relief under Rule 59(e). See Jacobs, 626 F.3d at 1344. Additionally,

because Henderson sought new ground for relief in his amended petition, the

district court properly concluded that the amended petition was a successive

habeas petition. See Gonzalez, 545 U.S. at 530-32, 125 S.Ct. at 2647-48.

      Under 28 U.S.C. § 2244(b), a state prisoner who wishes to file a “second or

successive habeas corpus application” is required to move the court of appeals for

an order authorizing the district court to consider such an application. 28 U.S.C.

§ 2244(b)(3)(A). If a petitioner has not obtained an order authorizing the district

court to consider a second or successive § 2254 petition, the district court must

dismiss the petition for lack of jurisdiction. Tompkins v. Sec’y, Dep’t of Corr.,

557 F.3d 1257, 1259 (11th Cir. 2009).

      Since Henderson’s amended petition was properly construed as a successive

petition and Henderson had not obtained an order authorizing the court to consider

a second § 2254 petition, the district court did not have jurisdiction to consider the

petition. Therefore, the district court did not err in dismissing the amended

                                          4
petition. See Hubbard, 379 F.3d at 1246-47 (affirming the district court’s decision

to dismiss an amended habeas petition, filed several years after the original

petition had been denied, because the petitioner failed to obtain leave to file a

second or successive petition, and consequently, the court did not have subject

matter jurisdiction). Furthermore, because the district court did not have

jurisdiction to hear the merits of the seven claims Henderson raised in his

amended petition, we need not address the merits of the claims he raised in his

appeal brief. Accordingly, we affirm.

      AFFIRMED.




                                          5